Citation Nr: 1828458	
Decision Date: 05/08/18    Archive Date: 05/18/18

DOCKET NO.  12-17 986	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depression.


REPRESENTATION

Veteran represented by:	Harry Binder, Attorney


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Michael Wilson, Counsel


INTRODUCTION

The Veteran had active service from January 1967 to July 1989.

This appeal to the Board of Veterans' Appeals (Board) arose from an April 2010 rating decision in which the RO, inter alia, denied service connection for bilateral hearing loss and PTSD.  The Veteran filed a notice of disagreement (NOD) in November 2010.  The RO issued a statement of the case (SOC) in June 2012, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to Board of Veterans' Appeals) in July 2012.

In September 2016, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge at the RO; a transcript of the hearing is of record. 

In March 2017, the Board remanded the claims on appeal to the agency of original jurisdiction (AOJ) for further development.  After accomplishing further action, the AOJ continued to deny each claim (as reflected in a March 2018 supplemental SOC (SSOC)) and returned these matters to the Board.

As regards the matter of representation, the Board notes that the Veteran was previously represented with respect to the specific issues in this appeal by the Veterans Service Organizations, Disabled American Veterans.  In July 2011, he appointed private attorney Harry Binder as his representative to prosecute all claims for VA benefits, as reflected in a VA Form 21-22a, Appointment of Individual as Claimant's Representative, executed and filed in March 2018.  The Board has recognized this change in representation.

Also, while the Veteran previously had a paper claims file, this appeal is now being processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA (Legacy Content Manager) claims processing systems.  All records have been reviewed.

The Board's decision addressing the claim for service connection for bilateral hearing loss is set forth below.  The remaining claim on appeal is addressed in the remand following the order; the matter is being remanded to the agency of original jurisdiction (AOJ).  VA will notify the Veteran when further action, on his part, is required.



FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim herein decided have been accomplished. 

2.  Although the Veteran has credibly asserted in-service noise exposure, in- and post-service testing has consistently revealed that the Veteran does not have hearing loss in either ear to an extent recognized as a disability for VA purposes.


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss are not met.  38 U.S.C. §§ 1110, 1131, 1154, 5103, 5103A, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (2012)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a). 

After a complete or substantially complete application for benefits is filed, the notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C. § 5103 (a) and 38 C.F.R. § 3.159 (b)).

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the AOJ.  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.  

April 2009 and June 2009 pre-adjudication letters provided pertinent notice to the Veteran in connection with his service connection claim for hearing loss.  The letters indicated what information and evidence was needed to substantiate service connection claims, as well as what information and evidence must be submitted by the Veteran and what information and evidence would be obtained by VA.  They also informed the Veteran how VA determines the assignment of disability ratings and effective dates.  The letters meet the VCAA's content and timing of notice requirements.

The record also reflects that, consistent with applicable duty-to-assist provisions, VA has made reasonable efforts to develop the service connection claim, to include obtaining or assisting in obtaining all relevant records and other evidence pertinent to the matters on appeal.  Pertinent medical evidence associated with the claims file consists of the Veteran's available service treatment records (STRs), and VA and non-VA treatment records, as well as reports of VA audiology examinations. Also of record and considered in connection with the claim are various written statements provided by the Veteran and by his representative on his behalf.  Notably, there is no evidence or argument indicating any error or omission in the assistance provided. 

As noted, the Veteran was afforded the opportunity to provide testimony on his claims during an September 2016 Board hearing.  During the hearing, the undersigned enumerated the issues on appeal, to include the hearing loss claim herein decided.  Testimony was elicited from the Veteran as to his symptoms, medical history and treatment.  Although the undersigned did not explicitly suggest the submission of any specific, additional evidence, on these facts, such omission is harmless.  Following the hearing, the Board sought additional development of the hearing loss claim, as a result of which additional evidence was subsequently added to the claims file.  The hearing was legally sufficient.  38 C.F.R. § 3.103 (c)(2) (2017); Bryant v. Shinseki, 23 Vet. App. 488 (2010).

In the March 2017 remand, the Board directed the AOJ to obtain pertinent records of VA evaluation and/or treatment dated since November 2015; and send the Veteran a letter requesting he identify any additional evidence that is not of record.  The AOJ obtained the requested VA treatment records, and in a March 2017 letter, the AOJ requested that the Veteran identify and furnish, or furnish authorization to obtain, any additional evidence, to specifically include private medical records, the Veteran did not respond.  In September 2017, the Veteran was afforded an additional VA audiology examination , with testing, to ascertain the presence of any current hearing loss.  As the requested development has been accomplished, to the extent possible, no further action to ensure compliance with the prior remand directives is required for the claim herein decided.  See Stegall v. West, 11 Vet. App. 268 (1998); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

In summary, the duties imposed by the VCAA have been considered and satisfied.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim herein decided.  As such, there is no prejudice to the Veteran in the Board proceeding to a decision on this claim, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  See 38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in or aggravated by service.  See 38 C.F.R. § 3.303(d). 

Generally, to establish service connection, there must be evidence establishing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  See also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); (Fed. Cir. 2006).  The determination as to whether elements are met is based on an analysis of all the evidence of record and the evaluation of its competency, credibility and probative value.  See Baldwin v. West, 13 Vet. App., 8 (1999). 
The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss. Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  

For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the above frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385; see also Palczewski v. Nicholson, 21 Vet. App. 174, 178-80 (2007) (specifically upholding the validity of 38 C.F.R. § 3.385 to define hearing loss for VA compensation purposes).  

Certain chronic diseases, such as sensorineural hearing loss (recognized as an organic disease of the nervous system), shall be presumed to have been incurred in service if manifested to a compensable degree within one year from discharge from service, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307 are also satisfied.  38 U.S.C. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).

With chronic disease shown as such in service (or within the presumptive period under 38 C.F.R. § 3.307) so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributed to intercurrent causes.  38 C.F.R. § 3.303(b).  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic, or when the diagnosis of chronicity may be legitimately questioned.  Id.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  Id.  

However, the use of continuity of symptoms to establish a medical nexus (in lieu of a medical opinion) is applicable only for the chronic diseases enumerated in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013), overruling Savage v. Gober, 10 Vet. App. 488, 495-96 (1997) (applying 38 C.F.R. § 3.303(b) to a chronic disease not listed in 38 C.F.R. § 3.309(a) as "a substitute way of showing in-service incurrence and medical nexus.")  

In adjudicating a claim for VA benefits, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990); 38 C.F.R. § 3.102.

The Veteran has asserted that he suffers from hearing loss as a result of his active service.  During his September 2016 Board hearing, he specifically contended that he was exposed to hazardous noise during service as a result of working in an equipment room with loud cooling units and generators during his duties as radio repairman, at times without adequate hearing protection.  Given the Veteran's noted military occupational specialty as a wideband communications equipment technician, for 19 years and 4 months, the Board finds that his reports of hazardous noise exposure-which may have resulted in some acoustic trauma-are consistent with the circumstances of his service.  See 38 C.F.R. § 1154.  As the Board finds no reason to question the veracity of the Veteran's assertions in this regard, they are deemed credible.  

Audiometric testing conducted in conjunction with the Veteran's May 1989 separation examination revealed the following pure tone thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
5
5
5
LEFT
10
10
10
5
10

While these results indicate some possible decreased hearing acuity, the Veteran was not shown to have hearing loss for VA purposes at the time of his separation from service.  See 38 C.F.R. § 3.385.

Notably, the absence of in-service evidence hearing loss to an extent recognized as a disability for VA purposes is not necessarily fatal to a claim for service connection.  See Hensley, 5 Vet. App. at 159.  Service connection for hearing loss may be granted based on post-service audiometric results meeting the requirements of section 3.385 and a medically sound basis for attributing the hearing loss disability to service.  Id.  In this case, however, competent evidence does not establish a hearing loss disability at any pertinent point.

During the pendency of his appeal, in December 2009, the Veteran had a private otolaryngology consultation; he requested the consultation for hearing loss.  The otolaryngologist diagnosed hearing loss; however, the diagnosis is not supported by testing results.  Apparently, the Veteran was to be scheduled for audiological testing, but there is no indication of record that such testing was accomplished.

The record contains the report of initial VA contracted audiology examination conducted in April 2010.  Audiometric testing revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
15
20
20
LEFT
10
20
15
20
30

Maryland CNC speech recognition scores were 96 percent in the right ear and 100 percent in the left ear.  

The Veteran was later afforded a VA audiology examination in May 2011.  Audiometric testing revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
20
20
20
LEFT
15
20
20
20
20

Maryland CNC speech recognition scores were 94 percent in the right ear and 96 percent in the left ear.  

Most recently, the Veteran was afforded a VA audiology examination in September 2017.  Audiometric testing revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
25
20
20
20
LEFT
10
25
25
25
20

Maryland CNC speech recognition scores were 98 percent in each ear.  The examiner concluded that the Veteran had normal hearing.  The examiner indicated that while the Veteran's noise exposure was conceded, the Veteran did not suffer a noise injury during service.  

While, as noted, the Veteran has credibly asserted his exposure to hazardous noise during service and the presence of current hearing impairment is established, this claim turns on the question of whether he has VA defined hearing loss in either ear.  See 38 C.F.R. § 3.385. However, also as noted, pertinent to the current claim, the Veteran has had audiological testing in April 2010, May 2011, and September 2017, and the audiograms reflect testing results that do not establish current hearing to an extent recognized as a disability for VA purposes.  These audiograms weigh against the presence of a current hearing loss disability for VA compensation purposes.  See 38 C.F.R. § 3.385; Palczewski, 21 Vet. App. at 178-80.  There are no documented testing results that call into question the VA results, and neither the Veteran nor his representative alluded to the existence of any such evidence.  Thus, in this case, the competent, probative evidence establishes that, fundamentally, the Veteran does not have the disability for which service connection is sought.  As such, there can be no valid claim for service connection.  See, e.g., Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).

As for the lay assertions of record, the Board notes that the Veteran is certainly competent to report matters within his personal knowledge, to include his own symptoms of diminished hearing.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  However, he simply cannot provide, via his own lay assertions, the testing results needed to establish current hearing disability within the meaning of 38 C.F.R. § 3.385.  As his assertions in this regard have no probative value, the Veteran can neither support this claim, nor counter the objective testing results of record, on the basis of lay assertions, alone.

For all the foregoing reasons, the Board concludes that the preponderance of the evidence is against the Veteran's claim.  As such, the benefit-of the doubt doctrine is not for application, and the service connection claim for bilateral hearing loss must be denied.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-57.


ORDER

Service connection for bilateral hearing loss is denied.


REMAND

Unfortunately, the Board finds that further action on the remaining claim on appeal is warranted, even though such will, regrettably, further e

Pursuant to the Board's March 2017 remand, the Veteran was afforded a VA mental health examination in June 2017.  The examiner determined that the Veteran did not meet the diagnostic criteria for PTSD.  In making this determination, the examiner also determined that the Veteran's reported stressor of serving on an Honor Guard detail was inadequate to support a diagnosis of PTSD. However, given the Veteran's assertions that this detail involved handling and standing guard over dead bodies, and in light of additional PTSD diagnoses of record, the Board finds that the examination report lacks sufficient detail to reconcile the lack of a recent PTSD diagnosis with prior PTSD diagnoses of record, including during a January 2016 VA mental health evaluation.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008) (stating that a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two).  The examiner also noted that the  Veteran's treatment records indicated that he had PTSD related to military sexual trauma (MST), but that the Veteran did not report MST during the examination, and such MST was not described in the record.  

Furthermore, the June 2017 VA examiner diagnosed current major depressive disorder (MDD) and provided the opinion that it was less likely than not that rhe Veteran's MDD had its onset during or was otherwise medical related to service.  In providing this opinion, however, the examiner relied, at least in part, on an inaccurate factual premise-namely, that the Veteran service treatment records (STRs) were silent with respect to mental health conditions.  In this regard, the Board notes that the Veteran's STRs indicate that he was seen for mental health clinical consultations in at least November 1978 and December 1979.  Also, the  Veteran has asserted that he has suffered from psychiatric symptoms for many years, and that he has received treatment since approximately the year 2000, in contrast to the examiner's notation that he did not receive treatment until approximately 2006.  These inaccuracies render the examiner's opinion inadequate.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (a medical opinion based on an inaccurate factual premise is not probative). 

Given the noted deficiencies, the Board finds that a remand is necessary to afford the Veteran a new VA mental health examination to obtain the medical findings and information needed to resolve this claim.  See Barr, supra.

Prior to undertaking action responsive to the above, to ensure that all due process requirements are met, and the record is complete, the AOJ should undertake appropriate action to obtain and associate with the claims file all other outstanding, pertinent records.  

As for VA records, the claims file currently includes VA outpatient treatment records dated through August 2017.  Accordingly, the AOJ should obtain all outstanding records of VA evaluation and/or treatment of the Veteran since August 2017.

Also, the AOJ should give the Veteran another opportunity to provide additional information and/or evidence pertinent to the remaining claim on appeal (particularly, as regards private (non-VA) treatment), explaining that he has a full one-year period for response.  See 38 U.S.C. § 5103(b)(1); but see also 38 U.S.C. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).   The AOJ should also invite the Veteran to provide any additional information regarding any alleged in-service stressor(s), to include MST.
 
Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159.  

The actions identified herein are consistent with the duties imposed by the VCAA.  See 38 U.S.C §§ 5103, 5103A; 38 C.F.R. § 3.159.  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full VCAA compliance.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development or notification action deemed warranted prior to adjudicating the remaining claim on appeal.

Accordingly, this matter is hereby REMANDED for the following action:

1.  Obtain all outstanding records of VA evaluation and/or treatment of the Veteran dated since August 2017.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  Send to the Veteran and his attorney a letter requesting that the Veteran provide sufficient information concerning, and, if necessary, authorization to enable VA to obtain, any additional evidence pertinent to the remaining claim on appeal that is not of record.  

Specifically request that he provide, or provide appropriate authorization to obtain, all outstanding, pertinent, private (non-VA) medical records. Also invite the Veteran to provide any additional information regarding any alleged in-service stressor(s), to include MST.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

3.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo a new VA mental health examination, by an appropriate psychologist or psychiatrist, to obtain information as to the nature and etiology of current psychiatric disorder(s), to include previously diagnosed PTSD and major depressive disorder.

The contents of the entire electronic claims file (in VBMS and Virtual VA (Legacy Content Manager)), to include a complete copy of this REMAND, must be made available to the designated individual, and the examination report should include discussion of the Veteran's documented medical history and assertions.  

All necessary tests and studies to include psychiatric/psychological testing, if warranted, should be accomplished (with all findings made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.

Based on examination of the Veteran, and review of all pertinent lay and medical evidence, the examiner should clearly identify all psychiatric disability(ies), currently present or present at any point pertinent to the current claim (even if now asymptomatic or resolved).

With respect to PTSD, the examiner should clearly indicate whether the Veteran meets, or at any time pertinent to the current claim, has met the diagnostic criteria for PTSD.

If the examiner determines that the Veteran does not meet the diagnostic criteria for PTSD, he or she should reconcile such conclusion with evidence of diagnoses of PTSD of record, including in January 2016; and, if such diagnoses are deemed not valid, explain why. 

If a diagnosis of PTSD is deemed appropriate, the examiner should, (a) clearly identify the stressor(s) underlying the diagnosis, to include discussion of whether any of the Veteran's reported stressors-including the reported stressor of serving on an Honor Guard detail, during which he would handle and stand guard over dead bodies, is sufficient to support such a diagnosis, and to include comment upon the link, if any, between the MST and the Veteran's symptoms; and (b) fully explain how the diagnostic criteria are met, to include comment upon the link, if any, between any reported stressor(s) and the Veteran's symptoms.

With respect to any diagnosed psychiatric disability(ies) other than PTSD-to include, MDD-for each such disability, the examiner should provide an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the disability (a) had its onset during active service; or (b) is otherwise medically-related to the Veteran's active service-to include any reported stressor(s).

In addressing the above, the examiner must consider and discuss all medical and other objective evidence, and all lay assertions-to include evidence that the Veteran received mental health treatment during service, and the Veteran's competent assertions as to the onset, nature, and continuity of psychiatric symptoms.  If lay assertions in any regard are discounted, the examiner should clearly so state, and explain why.  

All examination findings/testing results, along with complete, clearly-stated rationale for the conclusions reached, must be provided.  

5.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998). 

6.  After accomplishing all requested action, as well as any additional action deemed warranted, adjudicate the remaining claim on appeal in light of all pertinent evidence (to particularly include all evidence added to the VBMS and/or Virtual VA (Legacy Content Manager) file(s) since the last adjudication of the claim) and legal authority.

7.  If the benefit sought on appeal remains denied, furnish to the Veteran and his attorney an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them an appropriate time period for response.

The purpose of this REMAND is to afford due process, and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. § 5109B, 7112 (2012)  


______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


